IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MAYADA RAYESS,

              Appellant,

 v.                                                      Case No. 5D18-1894

JOSEPH BITAR,

              Appellee.

________________________________/

Opinion filed October 19, 2018

Appeal from the Circuit Court
for Orange County,
Alicia L. Latimore, Judge.

Mayada Rayess, Orlando, pro se.

No Appearance for Appellee.


PER CURIAM.

       The former wife, Mayada Rayess, appeals the final judgment dissolving her

marriage to the former husband, Joseph Bitar. Because we do not have a transcript of

the proceedings below, we cannot address the former wife’s contention that the trial

court’s decision on the issues of alimony and equitable distribution are without evidentiary

support. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.

1979). Thus, we must affirm unless the former wife can demonstrate that “fundamental
error appears on the face of the appealed order.” Murphy v. Murphy, 948 So. 2d 864,

865 (Fla. 5th DCA 2007). The former wife has made no such showing in this case.

      AFFIRMED.


ORFINGER, TORPY and HARRIS, JJ., concur.




                                         2